The inferences to be drawn from the opinions of Campbell, the magistrate; from Connor, the attorney, and the attempt to consult the solicitor for the circuit, are all questions of fact, on the point whether the oath was corrupt; and these circumstances were all properly left to the jury. The examination of the defendant in the warrant and prosecutor here would have been proper evidence to impeach the testimony given by him on his trial, as any other statement made by the witness on the same subject would be, for the purpose of showing a contradiction; but it is not evidence in chief that is to show the truth of the facts contained in the examination; and it is more clearly so, if possible, when the witness himself was in court. In this (346) case it appears that it was offered as evidence in chief; it was therefore properly rejected. As to the misconduct of the jury, it has been long settled, and very properly, that evidence impeaching their verdict must not come from the jury, but must be shown by other testimony. We can therefore perceive no grounds for a new trial; and